Citation Nr: 1443005	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The decedent died in September 1983.  The appellant is his surviving son.

This appeal comes before the Board of Veterans' Appeals (Board) from an adverse decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in June 2010.  

The appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The decedent's death certificate shows that he died in September 1983, more than 26 years prior to the enactment of the legislation providing for the FVEC Fund.

2.  The decedent's wife predeceased him; appellant is the decedent's surviving son.  

3.  The claimant as the surviving son of the decedent is not eligible to receive the one-time payment from the FVEC Fund.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. §§ 101, 501(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).

Merits of the Appeal

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 
For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The appellant does not legally qualify as an eligible claimant for a one-time payment from the FVEC Fund.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

In this case, the decedent died in September 1983, more than 26 years prior to the February 17, 2009, date of enactment of the American Recovery and Reinvestment Act.  Thus, the decedent could not have filed a claim within the one-year period following the enactment of the Act, as required.  In addition, records submitted by the appellant establish that the decedent's wife predeceased him.  Therefore, the decedent had no surviving spouse.  

There is nothing in the statute that allows for anyone other than the Veteran or his surviving spouse to be paid from the FEVC Fund.  More specifically, the legislation does not provide entitlement to the one-time FEVC payment to surviving children of Veterans.  For these reasons, the appellant has no legal basis to claim entitlement under the Act in this case.

This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.



ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


